DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set Sedwickh in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set Sedwickh in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sedwick (US 2012/0010079) in view of Yeh et al. (US 2016/0035477).

Re Claim 1; Sedwick discloses a multi-coil passive wireless power repeater (Fig. 2) for inductively transferring wireless power from a transmitter (20) to a receiver (22), the multi-coil passive wireless power repeater comprising (Fig. 2): 
an array of passive repeater transmitting coils (16) in a single layer; 
a repeater receiving coil (12) positioned; wherein each passive RTC of the array of passive RTCs comprises a resonance capacitor forming a branch, wherein the branches of the array of the passive RTCs are parallelly wired together, (Par 0058 discloses each of the coils 12 as coupled with a capacitor in order to lower the frequency for frequency to be easily matched. Furthermore, based on the structure shown in Fig. 2, it would conjecture that the capacitors are coupled to the coils in parallel)
wherein a resonance frequency of at least one branch of the branches of the passive RTCs positioned directly below the receiver changes to a different resonance frequency when the receiver is placed above the receiver facing side; (the presence of the load changes the impedance of the transmitter which affects or changes the frequency when a load is present. Thus, identify a presence of a receiver)
	wherein an adjustable operational frequency is adjusted with respect to the different resonance frequency of the at least one branch. (Par 0058, 0131 Because the effect on each coil will be different, depending on it location in the environment, the simplest solution is to compensate for this shift at each coil independently by adjusting the capacitance until the proper resonant frequency is achieved.)
Sedwick does not disclose to the receiver coil (518, accessory) having a ferrite layer behind it and an array of passive repeater transmitting coils (RTC) (520, 528) in a single layer;  
a ferrite layer having a receiver facing side and 
However, Yeh discloses the concept of placing coils on a ferrite layer and also discloses placing plurality of coils on both sides of the layer of the ferrite layer to effectively enhance charging efficiency and reduce heat generation
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have included a ferrite layer behind all the coils and also coil component includes a substrate and the first and second coils formed on two surfaces of the substrate, motivated by the desire to reduce the form factor of the intermediate device and also as stated by Yeh’s par 0007 effectively enhance charging efficiency and reduce heat generation.

Note FIG. 2A is a schematic diagram of an embodiment of a bridge device 200 used to wirelessly charge an auditory prosthesis. Such a bridge device 200 is used for recharging of the battery of an external portion 104 via wireless power or energy transfer with the bridge device 200 (e.g., over inductive coupling). Additionally, the bridge device 200 can include other accessories to enable charging of a battery of an implanted portion 102 while still implanted in a recipient R. Charging occurs over the same devices (e.g., coils) that provide power and data transfer between the implantable portion 102 and the external portion 104 of an auditory prosthesis. The bridge device 200 includes a housing 202 and a number of interfaces having induction devices located therein. The charging bridge 200 also includes a station interface 208 that, during use, is placed over a wireless charging station S that emits a standard charging protocol from the station's own induction device.
In order for the bridge device 200 to be placed in between the wireless charging station S and the accessories, it would have been obvious that a double sided layer including coils on both side be implemented in the design. 
Sedwick fails to explicitly disclose that a double sided layer including coils on both side.
However, Yeh does disclose such a device, for instance in par 0069, Yeh discloses the thin-film coil component 111 (An adhesive layer mixed with Ferromagnetic material is used to combine coils and the substrate) includes a substrate and the first and second thin-coils formed on two surfaces of the substrate. The two thin-film coils are electrically connected by a connection means. This magnetic substance is a kind of ferromagnetic material which is used to enhance induced current and induced electromotive force of the thin-film winding 
Therefore, one of the ordinary skilled in the art would have introduced the device of Yeh within the bridge device 200 of Sedwick in order to have the image shown in Fig. 2A and also motivated by the desire to reduce the form factor of the bridge device.

Re Claim 10; Sedwick disclose wherein signals on the (12) and the array of the passive RTCs (16) have a same frequency. (Par 0059)

Re Claim 11; Yeh discloses wherein the ferrite layer is configured to effectively increase inductance between the receiver and the RRC. (Fig. 4, par 0056)

Re Claim 12; Yeh discloses wherein each passive RTC of the array of passive RTCs is situated one next to another passive RTC in the single layer. (Fig. 11)

Re Claims 13 and 14; the combination wherein the array of passive RTCs is arranged linearly. The combination however does not disclose in a square pattern formation and wherein the array of passive RTCs is arranged in a hexagon pattern formation.
However, having the coil arrangement in a square pattern formation or a hexagon pattern formation is routine and conventional and it would have been obvious to one of the ordinary skilled in the art either square pattern or a hexagon pattern based on the location of the coils of the load and the size of the load.

Re Claims 15 and 16; Sedwick disclose wherein a remaining branch of the passive RTCs, which are not covered by the receiver, sustain a natural resonance frequency. (Fig. 2, natural resonance frequency is always distorted when an object is present and when an object isn’t present the natural frequency would be remained).

Re Claim 17; Yeh discloses wherein the ferrite layer comprises a plurality of partitions adapted to envelope each or a group of receiver transmitting coils. (Fig. 3c)

Re Claim 18; Sedwick disclose wherein values of inductance and capacitance in the repeater receiving coil yield a joint resonance point with the transmitter resonance circuit that is at or close to a preferred operational frequency. (Par 58, 131)

Re Claim 19; Sedwick disclose wherein values of inductance and capacitance in each coil of the passive repeater transmitting coils yield a resonance point that is at or close to a preferred operational frequency while the receiver is placed on the receiver side of the repeater at maximum load. (Par 58, 0131 Because the effect on each coil will be different, depending on it location in the environment, the simplest solution is to compensate for this shift at each coil independently by adjusting the capacitance until the proper resonant frequency is achieved., thus when the load coupled to the receiver is at it maximum, adjusting the frequency of the capacitor would provide maximum power)

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sedwick in view of Yeh et al. (US 2016/0035477) and further in view of Suzuki et al. (US 2010/0181842)
Re Claim 2; the combination of Sedwick in view of Yeh discloses a wireless power transfer module includes a transmitter and a receiver. 
The combination does not disclose the detail of the receiver to include wherein a second ferrite layer is positioned on a side of the receiver that is opposite the multi coil repeater to sandwich the receiver coil and the array of TRCs therebetween and contribute the drop of the resonance frequency. 
However, Suzuki discloses wherein a ferrite layer (17) is positioned on a side of the receiver coil (170).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have placed a ferrite layer positioned on a side of the receiver coil opposite the multi coil repeater to sandwich the receiver coil and the array of TRCs therebetween causing a drop of the resonance frequency in the receiver in order to provide the required amount of power required by the load so that the load is operated appropriately. 

Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Sedwick (US 20150380972) in view of Yeh et al. (US 2016/0035477) and further in view of Saunamaki (US 2011/0115430)

Re Claim 3; the combination of Sedwick in view of Yeh discloses RTC and RRC.
The combination does not disclose wherein the RTC is smaller than the RRC to enable coverage of at least RTCs by the receiver coil
However, Saunamaki discloses wherein the RTC (180) is substantially smaller than the RRC (160). Fig. 10.
Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing of the invention to have the he RTC is smaller than the RRC in order to transfer power effectively. 

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sedwick in view of Yeh et al. (US 2016/0035477) and further in view of Smith et al. (US 2010/0187913)

Re Claim 5; The combination of Sedwick in view of Smith disclosure has been discussed above.
The combination does not disclose a method for adjusting an operational frequency of a transmitter in communication with a multi-coil repeater comprising an array of passive repeater transmitting coils (RTCs) in a signal layer, the method comprising: 
scanning a range of operational frequencies of a transmitter and registering a power output for each frequency of the range of the operational frequencies; determining a lowest frequency in which the power output is minimal; 
adjusting the operational frequency with respect to the lowest frequency and transmitting to the RRC of the multi-coil repeater and the RRC being positioned on a transmitter facing side of a ferrite layer, the array op passive RTCs being poisoned on a receiver facing side of the ferrite layer. 
However, Smith discloses the known method of optimizing power transmission between a transmitter and a load where the load is movable. 
scanning a range of operational frequencies of the transmitter (par 0104 0116) and 
registering a power output for each frequency of the range of the operational frequencies; (implicit)
determining a lowest frequency in which the power output is minimal; (par. 0116, high amplitude power delivery and low power scan)
set the operational frequency to be substantially close to the lowest frequency and start transmitting to the RRC. (par. 0112, transmitting power at the determined resonant frequency)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the process disclosed by Smith in the device of Sedwick motivated by the desire to fine the optimum frequency to transfer power between the transmitter and the load in order to efficiently transfer power and avoid waste

Re Claim 6; Smith discloses wherein the adjusting of the operational frequency is repeated sequentially for detecting a movement of the receiver or additional receivers. (par. 0123)

Re Claim 7; Smith discloses wherein the transmitter adjusts the power output to satisfy power requirement of a receiver. (par. 0123)

Re Claims 8 and 9; the combination of the teaches has been disclosed above and wherein each RTC of the array of RTCs comprises a resonance capacitor forming a branch.
The combination however does not disclose wherein the lowest frequency in which the power output is minimal comprises a joint resonance frequency of the at least one branch of the branches of the RTCs and of a receiver coil of a receiver positioned above the at least one branch wherein the joint resonance frequency  lower than a resonance frequency of a branch of the branches of the RTC’s that does not have the receiver positioned there above causing the operational frequency to effectively selects only the at least one.
	However, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have provided power to the resonators which has detected the presence of a receiver motivated by the desire to effectively power a load and so save power by not activating additional resonators when the load isn’t present. 

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues he cited references fail to teach, disclose, or suggest the features of claim 1. 
Sedwick generally discloses bridging "wireless energy transfer system includes a primary and one (or more) secondary oscillators for transferring energy therebetween when resonating at the same frequency" (Sedwick at Abstract). Sedwick at best makes a passing reference that mentions "passive repeaters 70 are the intermediate coils which resonate in phase with the primary oscillator 12, to receive the power therefrom, and in phase with the secondary resonator 16 to further transfer power to the secondary oscillator 16." (Sedwick at paragraph [0128]). Further Yeh is completely absent any passive repeater teaching and/or suggestions. Yeh does describes a thin-film coil component that includes a substrate 80 (Yeh at paragraph [0058] and FIG. 8), yet Yeh merely mentions a Ferrite magnetic substrate 90 with minimal description. (Yeh at paragraph [0059] and FIG. 9). 
Both references are devoid of "wherein a resonance frequency of at least one branch of the branches of the passive RTCs positioned directly below the receiver changes to a different resonance frequency when the receiver is placed above the receiver facing side," as claimed. Sedwick and Yeh are also completely devoid of "wherein each RTC of the array of RTCs comprises a resonance capacitor forming a branch, wherein the branches of the RTCs are parallelly wired together, wherein a receiver placed above the receiver facing side causes a resonance frequency of at least one branch of the branches of the RTCs positioned directly below the receiver to drop to a different resonance frequency; and wherein an adjustable operational frequency is adjusted with respect to the different resonance frequency of the at least one branch," as recited in claim 1. 
Thus, Sedwick and Yeh, whether alone or in combination, do not teach or suggest all of the elements of claim 1.
	However, the examiner respectfully disagrees, As shown in the rejection above, the combination of Sedwick in view of Yeh discloses the claimed limitation. 
	For instance, the intermediate coils comprise a receiver coil 12 in parallel with a capacitor coupled to a transmitter coil 20. The intermediate coil 12 receiver power from the transmitter coil 20 and extends the range of power to a transmitter coil 16 coupled in parallel with a capacitor 38 before the power is extended to the load 18. The capacitor with the intermediate coils makes that arrangement multi-coil passive wireless power repeater as claimed.
With respect to applicant’s argument "wherein a resonance frequency of at least one branch of the branches of the passive RTCs positioned directly below the receiver changes to a different resonance frequency when the receiver is placed above the receiver facing side," as claimed, the examiner explained the relationship between the load and the change in frequency when a/the load is present and how the intermediate circuit determines the presence of a load. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
06/03/2022
Primary Examiner, Art Unit 2836